Exhibit 99 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:November 3, 2010 (Date of earliest event reported) FORD MOTOR COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-3950 38-0549190 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) - 2 - Item 8.01. Other Events. Our news release dated November 3, 2010 concerning U.S. retail sales of Ford vehicles in October2010, filed as Exhibit 99 to this Report, is incorporated by reference herein. Further to the U.S. sales call that took place today with analysts and media, we currently expect global industry sales volume in 2011 to grow from the 2010 level, with our early assessment reflecting the potential for U.S.industry sales volume to pass 12million units and perhaps move closer to 13million units, and for European industry sales volume in the 19markets we track to be in the vicinity of 14million units to 15million units.We will update our guidance in early 2011. Item 9.01. Financial Statements and Exhibits. EXHIBITS Designation Description Method of Filing Exhibit 99 News release dated November 3, 2010 concerning Filed with this Report October U.S. retail sales SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR COMPANY (Registrant) Date:November 3, 2010 By: /s/ Louis J. Ghilardi Louis J. Ghilardi Assistant Secretary - 3 - EXHIBIT INDEX Designation Description Exhibit 99 News release dated November 3, 2010 concerning October U.S. retail sales NEWS Contact: George Pipas 313-323-9216 gpipas@ford.com IMMEDIATE RELEASE FORD OCTOBER SALES UP 19 PERCENT; NEW VEHICLES DRIVE YEAR-TO-DATE SALES GROWTH TO DOUBLE INDUSTRY AVERAGE ●
